Citation Nr: 0919287	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from September 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
current bilateral hearing loss had its onset during active 
service or result from disease or injury in service.

2.  The medical evidence of record does not show that any 
current tinnitus has was incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in May 2005, August 2005, September 2005, 
and September 2006, the Veteran was notified of the evidence 
not of record that was necessary to substantiate his claim.  
He was told what information that he needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, requisite notice 
was provided to the Veteran in the September 2006 letter from 
the RO.  Nevertheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the Veteran.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service and VA 
medical treatment records have been obtained.  

The Board notes that the Veteran's service medical records 
are incomplete.  A Memorandum from the RO dated in October 
2005 shows an official finding of the unavailability of 
service medical records of the Veteran.  Efforts made to 
obtain the Veteran's service medical records were documented, 
and it was concluded that further efforts would be futile.  
The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were lost or destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  There is no indication of any 
additional, relevant records that the RO failed to obtain.

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current bilateral hearing loss or tinnitus to 
the Veteran's active service.  In this circumstance, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran had bilateral hearing loss or tinnitus in 
service, or that any such current disorder is related to his 
active service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an  examination or to obtain a medical 
opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system, such as hearing impairment, may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hearing loss and tinnitus

The Veteran has asserted that he currently has bilateral 
hearing loss and tinnitus which he attributes to his period 
of active service.  He described that during service he had 
been exposed to extreme levels of noise, and that such 
acoustic trauma had resulted in his current bilateral hearing 
loss and tinnitus.  In his notice of disagreement received in 
December 2005, he described that while his military 
occupational specialty was not consistent with extreme 
acoustic trauma, he was nevertheless exposed to loud noises 
on rifle ranges, artillery ranges, mortar ranges, and other 
type of duties associated with war time military readiness.

The Veteran's induction report of medical examination dated 
in September 1950  shows that evaluation of the ears revealed 
no significant abnormality, and that there was no perforation 
of the ear drums.  Whispered voice evaluation of the 
Veteran's hearing was 15/15, bilaterally.

The Veteran's separation report of medical examination dated 
in September 1952 shows that clinical evaluation of Veteran's 
ears, generally, was normal.  Whispered voice evaluation of 
the Veteran's hearing was 15/15, bilaterally.

Subsequent to service, an Army National Guard enlistment 
report of medical examination dated in January 1956 shows 
that clinical evaluation of Veteran's ears, generally, was 
normal.  Whispered voice evaluation of the Veteran's hearing 
was 15/15, bilaterally.  In the associated report of medical 
history, also dated in January 1956, the Veteran indicated 
that he had never had ear, nose, or throat trouble; running 
ears; and that he had never worn hearing aids.

A VA outpatient treatment record dated in March 2005 shows 
that the Veteran reported hearing a buzzing noise in his 
ears.  The assessment was hearing loss, pending audiological 
consult.

A VA outpatient treatment record dated in April 2005 shows 
that the Veteran reported not hearing well, and that he had 
experienced hearing loss since Korea.  Sensorineural hearing 
loss was said to have been documented.

A VA audiology consult report dated in May 2005 shows that 
the Veteran reported a gradual deterioration of hearing 
sensitivity over the preceding several years.  He added that 
he would experience a decrease in understanding in noise.  A 
history of military (artillery) and industrial (equipment) 
noise exposure was noted.  He denied medical ear problems and 
indicated that he had never worn hearing aids.  Tympanometry 
was within normal limits, bilaterally.  A handicapping degree 
of sensorineural hearing loss was said to be documented.  The 
assessment was mild loss at 250 to 500 Hertz, sloping to 
moderate loss at 1000 to 1500 Hertz, to severe loss at 3000 
to 8000 Hertz of the left ear; and mild loss at 250 Hertz, 
sloping to moderate loss at 500 to 2000 Hertz, to severe loss 
at 3000 to 8000 Hertz of the right ear.  It was indicated 
that the Veteran would benefit from binaural amplification.

At this point, the Board observes that the medical evidence 
of record does not conclusively show that the Veteran has 
hearing loss within the meaning of 38 C.F.R. § 3.385 because 
the audiometric results recording pure tone thresholds were 
not included in the claims file.  Nor has the Veteran 
actually been diagnosed with tinnitus.  Regardless, for the 
sake of argument, the Board will assume, without conceding, 
that the Veteran has diagnosed hearing loss and tinnitus 
within the meaning of VA regulations.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss and tinnitus, as it is not shown that any of the 
claimed audiological disorders are etiologically related to 
his period of active service.  The Veteran's available 
service medical records are silent as to any incidents of 
injury to the Veteran's eardrums, to hearing loss, or to 
tinnitus.  His entrance and separation examination reports 
show that his ears and his hearing acuity were within normal 
limits.  The Veteran's separation examination report is 
highly probative as to his condition at the time of release 
from active duty, as it was generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Subsequent to service, his Army National Guard enlistment 
examination report, dated over three years following 
discharge from active service, shows that the Veteran's 
hearing was within normal limits, bilaterally.  There is no 
indication of tinnitus.  There is no competent medical 
evidence of the asserted disabilities until the March 2005 VA 
outpatient treatment record which showed reported hearing 
loss and tinnitus.  However, this was almost 53 years 
following separation from service.  The service treatment 
records show that whispered voice tests revealed hearing 
acuity of 15/15, bilaterally.  While those tests gave no 
information concerning thresholds of higher frequencies, they 
did not demonstrate results which would suggest the 
incurrence of hearing loss.  While the whispered voice test 
is not a valid assessment of hearing at the time of discharge 
as required under 38 C.F.R. § 3.385, this was the customary 
test used during that period, and unfortunately no 
audiometric tests were conducted in connection with his 
discharge examination. Based on such customary practice, the 
Veteran's hearing was deemed normal at discharge.  
Thereafter, bilateral hearing loss or tinnitus have not been 
demonstrated at any time until the March 2005 VA outpatient 
treatment records.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In addition, the evidence does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability or with 
tinnitus within one year following his separation from 
service, as such, service connection on a presumptive basis 
would not be warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In view of the inservice findings of bilateral hearing that 
was within normal limits, coupled with the absence of any 
evidence of tinnitus, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had continuous bilateral hearing loss and tinnitus 
since active service.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss and tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of bilateral hearing loss or 
tinnitus) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
bilateral hearing loss or tinnitus until March 2005, and no 
competent medical evidence linking the reported bilateral 
hearing loss and tinnitus to the Veteran's service) outweigh 
the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
The Board notes that while the Veteran has described a 
history of noise exposure in service, during his May 2005 VA 
audiology consult report, the Veteran, himself, also 
described a post-service history of industrial noise 
exposure.

While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current bilateral hearing loss disability and 
tinnitus that are related to noise exposure experienced 
during active service are not competent.  There is no 
indication that the possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's bilateral hearing loss and 
tinnitus are manifested as a result of service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in 
this case weighs against the claims for service connection 
for bilateral hearing loss and tinnitus.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


